Citation Nr: 0923161	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-18 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a left ankle disorder 
secondary to service-connected Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In March 2009, the Veteran testified at a Board hearing 
before the undersigned board member.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's avascular necrosis of the left ankle is due to 
chronic use of prednisone prescribed for service-connected 
Crohn's disease.


CONCLUSION OF LAW

Avascular necrosis of the left ankle is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5017 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

The Veteran contends that he has a left ankle disorder caused 
by many years of taking prednisone to treat his service-
connected Crohn's disease.  The Veteran contends that the 
prednisone destroyed blood vessels in the left ankle which 
caused the current avascular necrosis of the ankle.  The 
Veteran reported that his left ankle disorder had its onset 
in 2004 and that he had to stop working in 2005 due to the 
severity of the ankle disorder.  See March 2009 hearing 
transcript.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board notes that the Veteran was service connected for 
Crohn's disease, effective from June 2003 in a May 2008 
rating decision.  

At the outset, the Board notes that the Veteran does not 
contend that his left ankle disorder is directly related to 
his military service.  A review of the Veteran's service 
treatment records indicates that there were no complaints, 
treatment or diagnoses related to a left ankle disorder.  The 
Board notes further, that a left ankle disorder is not shown 
for many years after the Veteran's active duty service, and 
the record on appeal contains no competent medical evidence 
that indicates that the Veteran's current left ankle disorder 
is directly related to his military service.  However, as 
noted above, the Veteran contends that his avascular necrosis 
of the left ankle is causally related to his recurrent use of 
prednisone taken for his service-connected Crohn's disease.

A review of the Veteran's private treatment records indicates 
that the Veteran was prescribed prednisone for many years in 
order to treat his Crohn's disease.  The Veteran reported 
that several doctors, including a specialist in Pittsburgh 
and a family doctor, told him that his left ankle disorder 
was caused by long-term prednisone used to treat his Crohn's 
disease.  See March 2009 hearing transcript.

In April 2008, the Veteran was afforded a VA examination to 
determine the etiology of his Crohn's disease.  During the 
examination, the examiner noted that the Veteran stated that 
he understood that the prednisone would effect his immune 
system, but was unaware it may effect his bones.  The 
examiner then noted, that the Veteran had since developed 
necrosis of the left talus.  The examiner diagnosed avascular 
necrosis of the left ankle joint secondary to chronic 
prednisone use.  

The Board finds that the evidence above shows a causal 
connection between the Veteran's current left ankle disorder 
and his service-connected Crohn's disease.  Thus, the claim 
must be granted.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on the evidence discussed above, the Board finds the 
evidence to be supportive of the Veteran's claim for service 
connection.  As such, service connection for avascular 
necrosis of the left ankle is warranted. 



ORDER

Service connection for avascular necrosis of the left ankle 
is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


